Case 1:19-cv-01568-JMS-TAB Document 111 Filed 09/13/21 Page 1 of 2 PageID #: 1886




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

      INDIANA FARM BUREAU INSURANCE,                   )
                                                       )
                                Plaintiff,             )
                                                       )
                         vs.                           )      No. 1:19-cv-1568-JMS-TAB
                                                       )
      GUANGDONG FEILUN TECHNOLOGY                      )
      INDUSTRIAL CO., LTD., AND                        )
      SOWOFA US STORE F/K/A SOWOFA                     )
      C1UB,                                            )
                                                       )
                                Defendants.            )


                                              ORDER

          Presently pending before the Court is a Second Motion for Default Judgment filed by

  Plaintiff Indiana Farm Bureau Insurance, ("Farm Bureau") against Defendant Guangdong Feilun

  Technology Industrial Co., Ltd. ("Guangdong Feilun") [Filing No. 72.] In its motion, Farm Bureau

  asks this Court to enter default judgment in its favor and against Defendant Guangdong Feilun in

  the amount of $3,920,028.74, which includes: (1) real property damages in the amount of

  $2,733,121.22; (2) personal property damages in the amount of $861,907.52; and (3) damages

  associated with living expenses in the amount of $325,000.00. [Filing No. 72; Filing No. 72-1.] 1

          The Clerk entered default against Guangdong Feilun pursuant to Federal Rule of Civil

  Procedure 55(a) on October 19, 2020. [Filing No. 49.] Because Guangdong Feilun has not

  answered or otherwise pled in response to the Complaint, the Court must accept the Complaint's



  1
    Co-defendant, Amazon.Com Inc. filed a Response in Opposition to the presently pending motion,
  arguing that "[t]he Court should either deny the motion or defer ruling on it pending resolution of
  the claims against the non-defaulting Defendants." [Filing No. 73 at 1.] In light of this Court's
  recent ruling on Amazon's Motion for Summary Judgment, [Filing No. 110], the Court need not
  address Amazon's arguments as they are now moot.
Case 1:19-cv-01568-JMS-TAB Document 111 Filed 09/13/21 Page 2 of 2 PageID #: 1887




  allegations as true. Given those allegations, as well as the Second Motion for Default Judgment,

  [Filing No. 72], and supporting Affidavit, [Filing No. 72-1], the Court finds a hearing is

  unnecessary and now GRANTS the pending Motion, [72].

         The Court enters DEFAULT JUDGMENT pursuant to Federal Rule of Civil Procedure

  55(b) in favor of Plaintiff and against Guangdong Feilun in the amount of $3,920,028.74, with

  post-judgment interest to accrue in conformance with 28 U.S.C. § 1961.              To the extent that

  Plaintiff seeks attorneys' fees and costs in connection with this action, it must file a fee petition by

  October 8, 2021 with supporting documentation. Once the issue of attorneys' fees and costs is

  resolved, or if no fee application is filed, final judgment will issue accordingly.




             Date: 9/13/2021




  Distribution via ECF only to all counsel of record



  Distribution via United States Mail to:
  Guangdong Feilun Technology Industrial Co., LTD.
  ATTN: Highest Ranking Officer
  Haisheng Road, Laimei Industrial Park
  Chegnhai District, Shantou City
  515800 Guangdong China



                                                     2
